[Cite as State v. Flenner, 2022-Ohio-2831.]



                IN THE COURT OF APPEALS OF OHIO
                           ELEVENTH APPELLATE DISTRICT
                                TRUMBULL COUNTY

STATE OF OHIO,                                    CASE NO. 2022-T-0003

                 Plaintiff-Appellee,
                                                  Civil Appeal from the
        -v-                                       Court of Common Pleas

CECIL LEE FLENNER,
                                                  Trial Court No. 2016 CR 00641
                 Defendant-Appellant.


                                              OPINION

                                      Decided: August 15, 2022
                                        Judgment: Affirmed


Dennis Watkins, Trumbull County Prosecutor, and Ryan J. Sanders, Assistant
Prosecutor, Administration Building, Fourth Floor, 160 High Street, N.W., Warren, OH
44481 (For Plaintiff-Appellee).

Cecil Lee Flenner, pro se, PID# A694-592, Noble Correctional Institution, 15708
McConnelsville Road, Caldwell, OH 43724 (Defendant-Appellant).


THOMAS R. WRIGHT, P.J.

        {¶1}     Appellant, Cecil Lee Flenner, appeals the dismissal, without hearing, of his

postconviction relief petition. We affirm.

        {¶2}     In 2017, Flenner was convicted of seven felony offenses, including

aggravated burglary, rape, and kidnapping. This court affirmed the convictions on direct

appeal. State v. Flenner, 11th Dist. Trumbull No. 2017-T-0054, 2018-Ohio-1027, delayed

appeal denied, 153 Ohio St.3d 1437, 2018-Ohio-2697, 101 N.E.3d 467.
       {¶3}   On July 13, 2018, Flenner filed a pro se petition to vacate or set aside the

judgment of conviction or sentence, arguing a denial of his rights to a fair trial and due

process because his trial counsel was ineffective. The trial court dismissed the petition,

without a hearing, and issued findings of fact and conclusions of law. Specifically, the

trial court held that Flenner failed to establish substantive grounds for relief and that his

arguments were barred under the doctrine of res judicata.

       {¶4}   Flenner raises four assignments of error:

              [1.] Abuse of discretion: The Trial Court abused its discretion
              when it disposed of Appellant’s Post-Conviction Petition
              (PCR) based on an unreasonable determination of the facts
              in light of the evidence presented at trial.

              [2.] Res judicata is misapplied in the case at bar.

              [3.] Ineffective assistance of Trial Counsel: Counsel’s failure
              to call a clinical expert caused extreme prejudice to appellant
              as the outcome of the trial would have been different.

              [4.] Compulsory Process. The structure of the trial collapsed
              when Plaintiff was denied his right to compulsory process.

As the arguments in these assigned errors are intertwined, we consolidate them for

review. Flenner asserts that the trial court abused its discretion by dismissing the petition

without a hearing and misapplied the doctrine of res judicata.

       {¶5}   “Any person who has been convicted of a criminal offense * * * and who

claims that there was such a denial or infringement of the person’s rights as to render the

judgment void or voidable under the Ohio Constitution or the Constitution of the United

States” “may file a postconviction relief petition in the court that imposed sentence, stating

the grounds for relief relied upon, and asking the court to vacate or set aside the judgment

or sentence or to grant other appropriate relief[.]” R.C. 2953.21(A)(1)(a)(i).


                                              2
Case No. 2022-T-0003
       {¶6}   “Before granting a hearing on a petition filed under division (A)(1)(a)(i) * * *

of this section, the court shall determine whether there are substantive grounds for relief.”

(Emphasis added.) R.C. 2953.21(D). “In making such a determination, the court shall

consider, in addition to the petition, the supporting affidavits, and the documentary

evidence, all the files and records pertaining to the proceedings against the petitioner,

including, but not limited to, the indictment, the court’s journal entries, the journalized

records of the clerk of the court, and the court reporter’s transcript.” Id. “If the court

dismisses the petition, it shall make and file findings of fact and conclusions of law with

respect to such dismissal.” Id. “Unless the petition and the files and records of the case

show the petitioner is not entitled to relief, the court shall proceed to a prompt hearing on

the issues even if a direct appeal of the case is pending.” R.C. 2953.21(F).

       {¶7}   We review a trial court’s decision on a postconviction petition for an abuse

of discretion. State v. Gondor, 112 Ohio St.3d 377, 2006-Ohio-6679, 860 N.E.2d 77, ¶

58. “[A]n abuse of discretion is the trial court’s ‘“failure to exercise sound, reasonable,

and legal decision-making.”’” Ivancic v. Enos, 2012-Ohio-3639, 978 N.E.2d 927, ¶ 70

(11th Dist.), quoting State v. Beechler, 2d Dist. Clark No. 09-CA-54, 2010-Ohio-1900, ¶

62, quoting Black’s Law Dictionary 11 (8 Ed.2004). “‘Absent a showing of abuse of

discretion, a reviewing court will not overrule the trial court’s finding on a petition for post-

conviction relief which is supported by competent and credible evidence.’” Gondor at ¶

50, quoting State v. Mitchell, 53 Ohio App.3d 117, 119, 559 N.E.2d 1370 (8th Dist.1988).

       {¶8}   In his petition, Flenner claimed he was denied the effective assistance of

counsel because his trial counsel failed to bring forth expert testimony or request a




                                               3
Case No. 2022-T-0003
competency hearing on the state’s victim witness, whom Flenner alleges suffers from

schizoaffective disorder.

       {¶9}   “Counsel’s performance will not be deemed ineffective unless and until

counsel’s performance is proved to have fallen below an objective standard of reasonable

representation and, in addition, prejudice arises from counsel’s performance.” State v.

Bradley, 42 Ohio St.3d 136, 538 N.E.2d 373 (1989), paragraph two of the syllabus. The

defendant must demonstrate that “counsel made errors so serious that counsel was not

functioning as the ‘counsel’ guaranteed the defendant by the Sixth Amendment” and “that

counsel’s errors were so serious as to deprive the defendant of a fair trial, a trial whose

result is reliable.” Strickland v. Washington, 466 U.S. 668, 687, 104 S.Ct. 2052, 80

L.Ed.2d 674 (1984). “Unless a defendant makes both showings, it cannot be said that

the conviction * * * resulted from a breakdown in the adversary process that renders the

result unreliable.” Id.

       {¶10} “To warrant an evidentiary hearing in a postconviction proceeding, a

petitioner must submit evidence outside the record that sufficiently establishes that the

petitioner is entitled to relief on one or more asserted constitutional grounds.” (Citations

omitted.) State v. Broom, 146 Ohio St.3d 60, 2016-Ohio-1028, 51 N.E.3d 620, ¶ 29.

“Where ineffective assistance of counsel is alleged in a petition for postconviction relief,

the defendant, in order to secure a hearing on his petition, must proffer evidence which,

if believed, would establish not only that his trial counsel had substantially violated at least

one of a defense attorney’s essential duties to his client but also that said violation was

prejudicial to the defendant.” (Citations omitted.) State v. Cole, 2 Ohio St.3d 112, 114,

443 N.E.2d 169 (1982).


                                               4
Case No. 2022-T-0003
       {¶11} Flenner presented his claim for ineffective assistance of trial counsel as

follows:

             I did not get a fair trial and due process because counsel did
             not bring forth testimony from a psychiatrist or expert to
             conduct a competency hearing on the state’s witness. She is
             diagnosed with schizoaffective disorder.

             Exhibit 1, a definition of schizoaffective disorder, symptoms of
             the illness, treatment, and other related conditions. I will show
             in her past medical records where she has already been
             diagnosed with this mental illness. I will also show in the
             transcripts where she states several symptoms and that she
             belongs to Coleman Behavioral and is under a physician for
             care.

             Evidence supporting this claim is not attached because
             Petitioner needs the assistance of an attorney, investigator,
             psychologist and/or psychiatrist to produce the evidence.
             (See Petitioner’s Motions for Expert Assistance and for
             Appointment of Counsel, filed with this petition.)

       {¶12} In support of his petition, Flenner attached “Exhibit 1,” which is a

handwritten four-page list, without references or sources, of the symptoms, diagnosis,

and treatment of schizoaffective disorder.      Flenner also filed a motion for expert

assistance from a psychiatrist, in which he cites to multiple Ohio cases where there was

testimony that a witness had schizoaffective disorder. Flenner then states that the victim

witness in his case exhibits the same symptoms as those described.

       {¶13} Flenner provides no support for trial counsel’s alleged deficiency or

prejudice resulting from trial counsel’s performance. Rather, he offers nothing more than

his personal opinion that the victim’s trial testimony is evidence that she suffers from a

mental illness. And, although he requested the trial court to provide him with expert

assistance, he is not entitled to such assistance in postconviction proceedings. State v.

Jackson, 11th Dist. Trumbull No. 2004-T-0089, 2006-Ohio-2651, ¶ 24 (“since a

                                            5
Case No. 2022-T-0003
proceeding under R.C. 2953.21 is considered civil, there is no constitutional right to expert

assistance”). Accordingly, Flenner has failed to demonstrate sufficient operative facts to

establish substantive grounds for relief. As this basis alone is sufficient to affirm the trial

court’s decision to dismiss the petition without a hearing, we need not address Flenner’s

res judicata argument.

       {¶14} Flenner’s assignments of error are without merit. The trial court’s dismissal

of Flenner’s postconviction relief petition is affirmed.



CYNTHIA WESTCOTT RICE, J.,

MARY JANE TRAPP, J.,

concur.




                                              6
Case No. 2022-T-0003